Citation Nr: 0618589	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
gastroesophageal reflux disease (GERD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady. 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously decided by the Board in a decision 
dated in May 2005.  The veteran appealed and, pursuant to a 
Joint Motion for Remand, the United States Court of Appeals 
for Veterans Claims (the Court) remanded the case to the 
Board because the Board had failed to consider the 
possibility of entitlement to an extraschedular rating for 
the veteran's hiatal hernia with GERD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has stated that his hiatal hernia with GERD 
caused him to quit his job as a singer and has significantly 
interfered with his employment. When the facts of a claim for 
increased rating of a disability reasonably raise the matter 
of entitlement to an extra-schedular rating, that matter is a 
sub issue of the claim for an increased rating. VAOPGCPREC. 
6-96 (1996). The RO should develop and adjudicate a claim for 
an extra- schedular rating.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1). This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards. The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims 
folder and adjudicate the issue of 
entitlement to an extraschedular rating 
for hiatal hernia with GERD, to include 
consideration of referral to the Chief 
Benefits Director, or, Director, 
Compensation and Pension Service, if 
warranted.

2.  If any benefit on sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



